To:   Page 1 of 2                                  2018-11-07 20:17:53 (GMT)               18666162132 From: Lars Isaacson

             Case 1:17-cr-00101-LEK Document 378 Filed 11/07/18 Page 1 of 2                 PageID #: 3514




                                          LARS RO!al$:RT ISAAC$0N
                                                    ATTORNEY AT LAW

                                                 1100 ALAKEA STREET,    zon•   F'L.OOR
                                                    HONOLULU, HAWA11 9681:::1
                                            PHONE: 808-491•381 I     FAX: 866-616-213:2
                                             EMAIL.: MAWAll.OEF'E.NDER@1':AfiffHLINK.NET




                    November 7, 2018

                    Hon. Leslie E. Kobayashi
                    United States District Cotut
                    District of Hawai'i
                    300 Ala Moana Blvd., C·338
                    Honolulu, HI 96850

                    Hon. Kenneth J. Mansfield
                    United States District Court
                    District of Hawai.'i
                    300 Ala Moana Blvd., C-3:38
                    Honolulu, HI 96850

                    Re:   United Statt•s v. Al1tl1011y T. Will.iLu11s, Cr. No. 17·00101 LEK, United
                          States District Court, District of Hawai'i.

                    Dear Judge Kobayashi and Judge Mansfield,

                    I am standby attorney for Mr. Williams. J will be· out of the country from
                    November 16 to December 3, 2018. On November 6, 2018, I spoke with Mr.
                    Williams and he indicated he did not want to continue any of the hearings
                    scheduled during my absenccL As I will be in New Zealand during this ti.me
                    doing a hiking tour, I will not be able to telephonically attend these hearings.

                    These hearings are:
To:   Page 2 of 2                                                               2018-11-07 20:17:53 (GMT)                 18666162132 From: Lars Isaacson

             Case 1:17-cr-00101-LEK Document 378 Filed 11/07/18 Page 2 of 2                                                PageID #: 3515




                     Date                     Docket             I)escriotion
                                                                                                                                        ''
                      10131118                3G6            I NOTICE OP HE1\RING ON M01'ION in case
                                                                                                   as to Defendant {01)                 I
                                                             I Antl1011v '!'.
                                                               Williams. Defendant (02) Anabel Cabebe and Defendant
                                                  J (03) B;rbara Willim;,.s: :165 MOTION to Sever Defendant: Motion                     I
                                                             I
                                                    Hearing is set for 1112612018 at 02:00 PM in Aha Nonoi before
                                                    JlJDGE LESIJE K KOBAYASHI. (wim)                                                    I

                                           "367~~1 EO : in case as fo Defendant (01) Anthony T. Williams: 349 MOTION
                    ~"~-"'-'~<ITT;~,~~~

                      Hl/31118
                                                    Motion for Order Of Contempt Against The Illinois An fr Predatory
                                                    Lending Database Motion Hearing is set for 1111912018 at 02:3() PM is
                                                    moved to ll126/2018 at 02:30 PM m Aha Nonoi before JUDGE
                                                  i LESLIE K KOBAYASHI. (JUDGE LESUE E. KOBAYASfll)(wnn,)
                                                             '
                      10/31118                368                EO : in case as to Defend;;;·;(o~irA.rthon; '!'. Williams: 357MOTION   1
                                                                 Motion For Order Of Contempt Against The Orange County (CA)            I
                                                                 District Attorney's Office Mot;iou Hearing curre1Jtly set for          i
                                                                 II/1412018 at 10:00 AJW before MAGISTRA'TE J1JDGE KEVIN S.0-           1




                                                                 CHANG is moved to 11/26/2018 at 02:30 PM in Aha Nonoiboforc            I
                                                                 JUDGE LESLIE· E. KOBAYASHI. (JUDGE LESLIE E.                           I
                                                                 KOBA~~SHI)(wnn, )                    ·         .                       I
                                            •u-•~","""WW-~




                      10/31/18                369                EO : in case as to Defendant (Ol)Anthony '!'. Williams! !i'21 MO'!'ION I
                                                                 Motion For Order Of Contempt Against the Broward County (FL) I
                                                                 Sheriffs Office. Motion Hearing currently set for 11116/2018<at 2:00   I
                                                                 PM befm·e MAGfSTRA'l'E JUDGE KENNETH J, MANSFIELD is I
                                                                 moved to 11126/2018 at 02:30 PM ill Aha Nonoi before ,JUDGE; I
                                                                 LESLIEE. KOBAYASHI. (Jv'DGELESLIE E. KOBAYASHI)(wun,)

                      10/:31/18               a10                NOTICE     O~'HEARING ON MOTION in case as to Anthony 'I'.
                                                                 Williams     MOTION Motion For Order Of Contempt Against the
                                                                 Fede.rat Bureaµ_ Of lnYQ$t~g&tiQ:ri : M:otion Hearing is set for
                                                                 11119/2018 02:00 PM in Courtroom G before MAGISTRATE JUDGE
                                                                 KENNETH J. MANSFIELD. (tbf,)


                                        !'.,.,.--,\
                                    /             -


                     Si'\lcerc{lf'Yo1us,
                          '-JI :
                                1·-
                                                      TISAACSON

                     Cc/Ron ,fohnsdn, Esq, (via email)
                     Gregory Yates, Esq. (via email)
                     Anthony Williams (via U.S. Mail)




                                                                                           2
